Citation Nr: 1212337	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and a nervous condition with anxiety, depression, and memory loss.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the above-referenced claims.  

In October 2011, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claims.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Acquired Psychiatric Disorder

The Veteran essentially claims that service connection is warranted for his currently diagnosed PTSD and major depressive disorder.  Specifically, he attributes his psychiatric diagnoses to verbal and mental abuse he claims to have suffered during his military service.  He claims that he experienced depression due to what he perceived as mistreatment by other military members, and that this eventually led to him going absent without leave (AWOL).  The Veteran has also reported being in involved in altercations with civilians during his leisure time while stationed in Korea.  He maintains that his psychiatric symptomatology began during his military service and continued following his separation from active duty.  Having reviewed the medical evidence of record, the Board finds that additional development is needed with respect to the Veteran's claim.

A review of the Veteran's available service treatment records is negative for a diagnosed psychiatric disorder.  On a September 1967 separation report of medical history the Veteran reported experiencing depression or excessive worry, but the associated September 1967 separation report of medical examination shows that the psychiatric examination was generally normal. 

The Veteran's available service personnel records confirm that he was AWOL from July 1967 to August 1967 and from August 1967 to September 1967; the circumstances surrounding these incidents were not reported.

As noted above, the Veteran has consistently reported that his psychiatric symptomatology began during service and that he has experienced a continuity of symptomatology following his separation.  Here, the Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his psychiatric symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.

To date, VA has not solicited a VA psychiatric examination and opinion as to the nature and etiology of the Veteran's claimed psychiatric disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given the medical evidence showing current diagnoses of PTSD and major depressive disorder, the service treatment records documenting reported psychiatric symptomatology, and the Veteran's competent lay statements regarding the onset and continuity of his claimed disorder, the Board finds it necessary to provide the Veteran with an appropriate VA psychiatric examination and opinion in an attempt to determine whether any current psychiatric disorder is related to his military service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.

Coronary Artery Disease

With respect to this claim, the Veteran asserts that his diagnosed coronary artery disorder is related to or aggravated by his currently diagnosed psychiatric disorders.  
Because of the additional development noted above, the Board is also now deferring appellate consideration of this issue of service connection for coronary artery disease.  As discussed above, the claim for service connection for a psychiatric disorder is being remanded for additional development, the result of which may have an impact on the Veteran's coronary artery disease claim.  Thus, the Board finds that the claim for service connection for coronary artery disease is "inextricably intertwined" with the claim for entitlement to service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Accordingly, the coronary artery disease claim must be remanded along with the claim for service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.

The examiner should address the following: 

(a)  The examiner should identify all current psychiatric diagnoses found to be present.  

(b)  If a diagnosis of PTSD is made, the examiner should identify the stressors (military or non-military) on which the diagnosis is based.

(c)  The examiner should opine as to whether it is at least as likely as not (a 50% probability or more) that any diagnosed psychiatric disability began during active service or is otherwise etiologically related to service.

The rationale for all opinions expressed must be provided.

2.  The RO/AMC should also perform any additional development action deemed warranted.

3.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.

By this remand the Board intimates no opinion as to any final outcome warranted.\

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


